       Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 1 of 32 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

MARIA J. SOTOMAYOR,

                      Plaintiff,

       v.                                            Civil Action No.:_____________________

LIBERTY MUTUAL GROUP INC. ,
a Massachusetts corporation,

                  Defendant.
__________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MARIA J. SOTOMAYOR (“Plaintiff”), by and through her undersigned

attorneys, sues Defendant, LIBERTY MUTUAL GROUP INC. (“Defendant”), and alleges as

follows:

                            FACTS COMMON TO ALL COUNTS

       1.      This is a private civil rights action for damages which exceed the sum of seventy-

five thousand and no/100 dollars ($75,000.00) by Plaintiff against Defendant for damages

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e et seq.

(“Title VII”) and the Florida Civil Rights Act of 1992, §760.01, Florida Statutes, et seq.

(“FCRA”) for discriminatory employment practices based upon national origin and for damages

pursuant the Americans with Disabilities Act, 42 U.S.C. § 1211(“ADA”) and for damages for

Defendant’s interference with Plaintiff’s lawful rights under The Family and Medical Leave

Act, U.S. Code Chapter 28, Title I, et seq. (“FMLA”).

       2.      At all times material hereto, Defendant operated a nationwide insurance company

providing insurance products and services, including claims services, to the public.




                                                1
       Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 2 of 32 PageID 2




       3.     At all times material hereto, Defendant operated a claims office within Seminole

County, Florida, staffed with business agents of Defendant known as “Customer Claims

Representatives,” providing services to customers of Defendant who had insurance-related

claims and/or questions with respect to their insurance coverages with Defendant.

       4.     At all times material hereto, Plaintiff was a resident of the state of Florida and an

adult female of Hispanic national origin, bilingual in English and Spanish, and was employed by

Defendant as a Customer Claims Representative at Defendant’s Seminole County, Florida, office

location.

       5.     At all times material hereto, Defendant was a Massachusetts corporation for profit

and was an “employer” within the meaning of the Title VII, the FCRA and the ADA and

employed more than fifteen (15) employees.

       6.     At all times material hereto, Plaintiff was an employee of Defendant within the

meaning of Title VII, the FCRA and the ADA.

       7.     At all times material hereto, Plaintiff was a qualified individual for FMLA job-

protected job leave, having been employed by Defendant for more than twelve (12) qualifying

months for more than 1,250 hours, and suffered one or more serious medical conditions for

which she was undergoing a regimen of continuous medical care.

       8.     At all times material hereto, Defendant was a covered employee under the FMLA

employing at least fifty (50) employees within seventy-five (75) miles of Plaintiff’s work

location with Defendant.

       9.     At all times material hereto, Defendant classified Defendant’s employees by

language skills and subjected bilingual English-Spanish speaking employees of Hispanic national

origin to less favorable terms and conditions of employment that those otherwise similarly



                                                2
       Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 3 of 32 PageID 3




situated employees who were not bilingual English-Spanish speaking and not of Hispanic

national origin.

       10. After Plaintiff protested the discriminatory treatment she suffered from Defendant,

Defendant engaged in retaliatory activities against Plaintiff and thereafter Defendant terminated

Plaintiff’s employment without cause.

                                JURISDICTION AND VENUE

       11.    This Court has jurisdiction over the parties and the claims asserted herein because

Defendant unlawfully discriminated against Plaintiff and Defendant wrongfully retaliated against

Plaintiff by terminating Plaintiff’s employment with Defendant, in violation of Title VII and the

FCRA and violated Plaintiff’s rights under the ADA and the FMLA and Plaintiff seeks damages

of more than seventy-five thousand and no/100 dollars ($75,000.00).

       12.     Venue is proper in the Middle District of Florida because all facts material to and

giving rise to the claims asserted by Plaintiff herein occurred in Seminole County, Florida.

                                 CONDITIONS PRECEDENT

       13.     Plaintiff filed an administrative charge of discrimination with the U.S. Equal

Employment Opportunity Commission (the “EEOC”) as a condition precedent to this action.

       14.     On or about August 7, 2020 the EEOC, issued Plaintiff the Notice of Right to Sue,

a copy of which is attached hereto as Exhibit A.

       15.     All conditions precedent to the filing of this action have been met.

                                         THE PARTIES

       16.     At all times material hereto, Plaintiff was a bilingual English-Spanish speaking

adult female of Hispanic national origin, born in Puerto Rico, to parents of Puerto Rican

ancestry, and currently residing in Orlando, Orange County, Florida.



                                                   3
        Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 4 of 32 PageID 4




        17.    At all times material hereto, Defendant was, and continues to be, a Massachusetts

corporation for profit and was authorized to do and in fact did business within the state of Florida

and employed Plaintiff at Defendant’s insurance claims office located at 255 Primera Boulevard,

Lake Mary, Seminole County, Florida 32746.

                                FACTUAL ALLEGATIONS

        18.    At all times material hereto, Defendant operated a nationwide insurance business

throughout the United States, including Seminole County, Florida, and maintained an EEO

policy regarding equal employment opportunity within Defendant’s workplace.

        19.     On or about April 12, 2012, Plaintiff was hired by Defendant as a Claim

Intake/Customer Service Representative and subsequently promoted to Customer Claims

Representative, whereby Plaintiff worked at Defendant’s office in Lake Mary, Florida.

        20.    At all times material hereto, a primary function of Defendant’s personnel assigned

to its office in Lake Mary, Florida, was to process and resolve high volume insurance claims

matters filed by Defendant’s customers in an efficient manner employing excellent interpersonal

communication skills.

        21.    At all times material hereto, many of the customer interactions referred to in

paragraph 20 hereof required proficiency in both English and Spanish by the Customer Claims

Representatives employed by Defendant.

        22.    At all times material hereto, to improve the efficiency of handling claims,

Defendant established a team of Hispanic bilingual English-Spanish speaking Customer Claims

Representatives to process claims for Spanish speaking customers not conversant in English.

        23.    At all times material hereto, Defendant assigned Plaintiff to its Hispanic Bilingual

Team.



                                                 4
       Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 5 of 32 PageID 5




       24.    At all times material hereto, Defendant paid the Hispanic Bilingual Team less

than non-bilingual Customer Claims Representatives and provided the Hispanic Bilingual Team

diminished job status by classifying said Bilingual Team as a lesser job classification than its

higher paid non-Hispanic, non-bilingual Customer Claims Representatives.

       25.    At all times material hereto, Defendant required a larger workload of its Hispanic

Bilingual Team than Defendant required of non-Hispanic, non-bilingual Customer Claims

Representatives, to wit: the Hispanic Bilingual Team was required to process nationwide claims

of low, moderate and high complexity claims, and total loss claims for both Spanish and English

speaking customers whereas the higher paid non-Hispanic, non-bilingual Customer Claims

Representatives did not process such a magnitude or variety of claims.

       26.   At all times material hereto, Defendant engaged in workplace segregation requiring

the Hispanic Bilingual Team to have a distinct workspace which was separate and apart from the

non-Hispanic, non-bilingual Customer Claims Representatives.

       27.     At all times material hereto, Plaintiff worked on a regular (full time) basis and

performed her job for Defendant in a satisfactory manner although Plaintiff was required to do

more work for less compensation than similarly situated Customer Claims Representatives who

were not on the Hispanic Bilingual Team.

       28.    At all times material hereto, during the course of her employment by Defendant,

Plaintiff observed that Defendant’s employment practices established terms and conditions that

were less favorable to the Hispanic Bilingual Team than the terms and conditions of employment

that Defendant provided to similarly situated non-Hispanic, non-bilingual Customer Claims

Representatives who were not on the Hispanic Bilingual Team.




                                               5
      Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 6 of 32 PageID 6




       29.     At all times material hereto, Plaintiff participated in protected activity when

Plaintiff complained to Defendant that Plaintiff, being a member of the Hispanic Bilingual Team,

had less favorable terms and conditions of employment by Defendant in terms of compensation,

benefits and workload, than similarly situated non-Hispanic, non-bilingual Customer Claims

Representatives whom Defendant compensated at a higher rate and required less claims

processing.

       30.    At all times material hereto, Plaintiff engaged in protected activity when Plaintiff

asked Defendant for reasonable ADA accommodation so that Plaintiff could continue to work

productively from her home while suffering a disabling medical condition.

       31.    Said requests for accommodation were requested by Plaintiff during a email

communications to Defendant’s agent, ADA Specialist Sean Lambert on April 8, 2019, April 9,

2019, April 10, 2019 and April 15, 2019.

       32.    At all times material hereto, Defendant denied Plaintiff’s request for a reasonable

ADA accommodation to work from Plaintiff’s home.

       33.      At all times material hereto, Plaintiff was suffering a serious medical conditions

causing Plaintiff to undergo a continuing regimen of medical care, which was then known to

Defendant, yet Defendant denied Plaintiff’s request for FMLA leave beginning on or about

February 20, 2019, although Plaintiff had provided Defendant with the required information

upon which to review and grant Plaintiff’s request for leave as required under the FMLA. .

       34.    At all times material hereto, Plaintiff participated in protected activity in opposing

Defendant’s said discriminatory employment practices by contacting the EEOC and

subsequently filing an Inquiry with the EEOC on or about February 26, 2019, and on or about

April 29, 2019, thereafter filed a Charge of Employment Discrimination, a copy of which is



                                                6
       Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 7 of 32 PageID 7




attached hereto as Exhibit “B,” alleging employment discrimination on the basis of national

origin and disability.

       35.     On or about January 13, 2020, counsel for Plaintiff sent a Notice of

Representation to Defendant, a copy of which is attached hereto as Exhibit “C,” and warned

Defendant not to retaliate against Plaintiff for engaging in protected activity with the EEOC.

       36.      At all times material hereto and following Plaintiff’s filing a Charge of

Discrimination, Defendant engaged in a pattern and practice of unlawful retaliation against

Plaintiff in response to her protected activities, as described above, by targeting Plaintiff for

termination of employment, to-wit: threatening to terminate Plaintiff’s employment; establishing

an excessive amount of claims for processing which impacted Plaintiff’s performance metrics

than had been established prior to Plaintiff’s filing said EEOC Charge; intimidating Plaintiff by

excessive and aggressive “coaching” sessions; having an HR representative join performance

management “discussions;” providing Plaintiff poor performance reviews; placing Plaintiff on

disciplinary warning;      placing Plaintiff on “warning” and “probation;” and eventually

terminating Plaintiff’s employment by Defendant.

       37.     On or about January 13, 2020, counsel for Plaintiff sent a second communication

to Defendant, a copy of which is attached hereto as Exhibit “D,” and again warned Defendant not

to retaliate against Plaintiff for engaging in protected activity with the EEOC.

       38.     At all times material hereto, Defendant had not engaged in any retaliatory actions

against Plaintiff until after Plaintiff had engaged in protected activities with the EEOC.

       39.     At all times material hereto , Defendant continued to engage in a pattern and

practice of retaliatory discrimination directed to Plaintiff until unlawfully terminating Plaintiff’s

employment with Defendant on or about March 3, 2020.



                                                 7
          Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 8 of 32 PageID 8




          40.   On or about May 15, 2020, Plaintiff amended her previously filed EEOC Charge

to and filed the “Amended Charge of Discrimination,” a copy of which is attached hereto as

Exhibit “E,” adding “retaliation” to the charging document.

          41.   Plaintiff has retained the services of the undersigned attorneys and is obligated to

pay them a reasonable fee in connection with the claims hereinafter set forth.

                                         COUNT I
                     Disparate Treatment in Employment under Title VII

          42.   Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          43.   42 U.S.C42 U.S.C. §2000e-2(a)(1) provides

                It shall be an unlawful employment practice for an employer to fail
                or refuse to hire or to discharge any individual, or otherwise to
                discriminate against any individual with respect to his
                compensation, terms, conditions, or privileges of employment,
                because of such individual’s race, color, religion, sex, or national
                origin. (Emphasis added.)

          44.   Plaintiff is a member of a protected class under the statute referenced in paragraph

43 hereof, being Hispanic and of Puerto Rican ancestry.

          45.   Defendant willfully discriminated against Plaintiff on the basis of Plaintiff’s

national origin by denying Plaintiff equal employment opportunity in Defendant’s employment

practices afforded to similarly situated non-Hispanic, non-bilingual Customer Claims

Representatives by discriminating against Plaintiff in compensation, terms, conditions, or

privileged of employment by requiring Plaintiff to do more work for less pay than similarly

situated non-Hispanic, non-bilingual Customer Claims Representatives in violation of the statute

and Defendant’s own EEO policy.




                                                 8
          Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 9 of 32 PageID 9




          46.    As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).

          WHEREFORE, as provided by the statute, Plaintiff demands that judgment be entered in

Plaintiff’s favor and against Defendant and that the Court enter an award for actual damages,

including back pay, forward pay, punitive damages, and award reasonable attorneys’ fees,

prejudgment interest, and costs, or such other relief as the court deems appropriate.

                                          COUNT II
                              Workplace Segregation under Title VII

          47.   Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          48. 42 U.S.C42 U.S.C. §2000e-2(a)(1) provides:

                 It shall be an unlawful employment practice for an employer to fail
                 or refuse to hire or to discharge any individual, or otherwise to
                 discriminate against any individual with respect to his
                 compensation, terms, conditions, or privileges of employment,
                 because of such individual’s race, color, religion, sex, or national
                 origin. (Emphasis added.)

          49.    Plaintiff is a member of a protected class under the statute referenced in paragraph

48 hereof, being Hispanic and of Puerto Rican ancestry.

          50.    Defendant willfully discriminated against Plaintiff on the basis of Plaintiff’s

national origin in violation Defendant’s own EEO policy and the statute by physically

segregating Plaintiff and other members of the Hispanic Bilingual Team into separate work areas

away from, and apart from, similarly situated higher compensated non-Hispanic, non-bilingual

Customer Claims Representatives who Defendant required to do less work than the Hispanic

Bilingual Team.




                                                   9
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 10 of 32 PageID 10




          51.    Defendant’s policy of workplace segregation created a two-tier workplace based

upon national origin and stigmatized Plaintiff by violating the statute and Defendant’s own EEO

policy by willfully segregating Plaintiff from non-Hispanic, non-bilingual Customer Claims

Representatives and by denying Plaintiff equal employment opportunity, compensation,

promotional opportunity, interactions with other employees and self esteem

      52.        As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).

          WHEREFORE, as provided by the statute, Plaintiff demands that judgment be entered in

Plaintiff’s favor and against Defendant and that the Court enter an award for actual damages,

including back pay, forward pay, punitive damages, and award reasonable attorneys’ fees,

prejudgment interest, and costs, or such other relief as the court deems appropriate.

                                           COUNT III
                                Unlawful Retaliation under Title VII

          53.   Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          54.    42 U.S.C42 U.S.C. §2000e-2(a)(1) provides:

                 It shall be an unlawful employment practice for an employer to fail
                 or refuse to hire or to discharge any individual, or otherwise to
                 discriminate against any individual with respect to his
                 compensation, terms, conditions, or privileges of employment,
                 because of such individual’s race, color, religion, sex, or national
                 origin. (Emphasis added.)

          55.    Plaintiff is a member of a protected class under the statute referenced in paragraph

54 hereof, being Hispanic and of Puerto Rican ancestry.

          56. Plaintiff engaged in statutorily protected activity under the statue by participating in

protected activity by engaging in communications with Defendant that Plaintiff sought



                                                   10
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 11 of 32 PageID 11




compensation, terms, conditions, or privileges of employment on equal terms with non-Hispanic,

non-bilingual Customer Claims Representatives.

       57.   Plaintiff engaged in statutorily protected activity by opposing Defendant’s said

discriminatory employment practices by filing a Charge of Discrimination with the EEOC

alleging workplace discrimination on the basis of national origin and Disability.

       58.     Defendant possessed actual knowledge that Plaintiff had participated in statutorily

protected activity by opposing Defendant’s discriminatory workplace employment practiced

under the statute as Plaintiff had filed a Charge of Discrimination with the EEOC.

       59.     Defendant willfully, maliciously and unlawfully retaliated against Plaintiff by

threatening to terminate Plaintiff’s employment; establishing higher workload that impacted

performance metrics than had been established prior to Plaintiff’s filing said EEOC Charge;

intimidating Plaintiff by aggressive “coaching” sessions; having an HR representative join

performance management “discussion;” providing poor performance reviews; placing Plaintiff

on disciplinary warning; placing Plaintiff on “warning” and “probation.”

       60.     Defendant willfully, willfully and unlawfully retaliated against Plaintiff by

terminating Plaintiff’s employment on or about April 3, 2020, because Plaintiff had engaged in

statutorily protected activities opposing Defendant’s discriminatory workplace policies.

       61.     As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).

       WHEREFORE, as provided by the statute, Plaintiff demands that judgment be entered in

Plaintiff’s favor and against Defendant and that the Court enter an award for actual damages,

including back pay, forward pay, punitive damages, and award reasonable attorneys’ fees,

prejudgment interest, and costs, or such other relief as the court deems appropriate.



                                                 11
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 12 of 32 PageID 12




                                         COUNT IV
                     Disparate Treatment in Employment under the FCRA

           62.    Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          63.    760.10(1)(a), Florida Statutes, provides:

                        It is an unlawful employment practice for an employer to
                 discharge or to fail or refuse to hire any individual, or otherwise to
                 discriminate against any individual with respect to compensation,
                 terms, conditions, or privileges of employment, because of such
                 individual’s race, color, religion, sex, pregnancy, national origin,
                 age, handicap, or marital status. (Emphasis added.)

          64.    Plaintiff is a member of a protected class under the statute referenced in paragraph

63 hereof, being Hispanic and of Puerto Rican ancestry.

          65.    Defendant willfully discriminated against Plaintiff on the basis of national origin

by denying Plaintiff equal employment opportunity in Defendant’s employment practices

afforded to similarly situated non-bilingual Customer Claims Representatives by discriminating

against Plaintiff in compensation, terms, conditions, or privileges of employment by requiring

Plaintiff to do more work for less pay than similarly situated non-Hispanic, non-bilingual

Customer Claims Representatives violation of the statute and Defendant’s own EEO policy.

          66.    As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).

          WHEREFORE, as provided by the statute, Plaintiff demands that judgment be entered in

Plaintiff’s favor and against Defendant and that the Court enter an award for actual damages,

including back pay, forward pay, punitive damages, and award reasonable attorneys’ fees,

prejudgment interest, and costs, or such other relief as the court deems appropriate.




                                                  12
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 13 of 32 PageID 13




                                         COUNT V
                            Workplace Segregation under the FCRA

          67.   Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          68.   760.10(1)(a), Florida Statutes, provides:

                It is an unlawful employment practice for an employer to discharge
                or to fail or refuse to hire any individual, or otherwise to
                discriminate against any individual with respect to compensation,
                terms, conditions, or privileges of employment, because of such
                individual’s race, color, religion, sex, pregnancy, national origin,
                age, handicap, or marital status. (Emphasis added)

          69.   Plaintiff is a member of a protected class under the statute referenced in paragraph

68 hereof, being Hispanic and of Puerto Rican ancestry.

          70.   Defendant willfully discriminated against Plaintiff on the basis of national origin

in violation Defendant’s EEO policy and the statute by physically segregating Plaintiff and other

members of the Hispanic Bilingual Team into separate work areas away from, and apart from,

similarly situated higher compensated non-Hispanic, non-bilingual Customer Claims

Representatives who Defendant required to do less work than the Hispanic Bilingual Team.

          71.   Defendant’s policy of workplace segregation created a two-tier workplace based

upon national origin and stigmatized Plaintiff by violating the statute and Defendant’s own EEO

policy by willfully segregating Plaintiff from non-Hispanic, non-bilingual Customer Claims

Representatives and by denying Plaintiff equal employment opportunity, compensation,

promotional opportunity, interactions with other employees and self esteem.

          72.   As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).




                                                 13
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 14 of 32 PageID 14




          WHEREFORE, as provided by the statute, Plaintiff demands that judgment be entered in

Plaintiff’s favor and against Defendant and that the Court enter an award for actual damages,

including back pay, forward pay, punitive damages, and award reasonable attorneys’ fees,

prejudgment interest, and costs, or such other relief as the court deems appropriate.

                                           COUNT VI
                               Unlawful Retaliation under the FCRA

          73.    Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          74.    760.10(1)(a), Florida Statutes, provides:

                 It is an unlawful employment practice for an employer to
                 discharge or to fail or refuse to hire any individual, or otherwise to
                 discriminate against any individual with respect to compensation,
                 terms, conditions, or privileges of employment, because of such
                 individual’s race, color, religion, sex, pregnancy, national origin,
                 age, handicap, or marital status. (Emphasis added).

          75.    Plaintiff is a member of a protected class under the statute referenced in paragraph

74 hereof, being Hispanic and of Puerto Rican ancestry.

          76.   Plaintiff engaged in statutorily protected activity under the statue by participating in

protected activity by engaging in communications with Defendant that Plaintiff sought

compensation, terms, conditions, or privileges of employment on equal terms with non-Hispanic,

non-bilingual Customer Claims Representatives.

          77. Plaintiff engaged in statutorily protected activity by opposing Defendant’s said

discriminatory employment practices by filing a Charge of Discrimination with the EEOC

alleging workplace discrimination on the basis of national origin and Disability.




                                                   14
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 15 of 32 PageID 15




          78.    Defendant possessed actual knowledge that Plaintiff had participated in statutorily

protected activity by opposing Defendant’s discriminatory workplace employment practiced

under the statute as Plaintiff had filed a Charge of Discrimination with the EEOC.

          79.    Defendant willfully, maliciously and unlawfully retaliated against Plaintiff by

threatening to terminate Plaintiff’s employment; establishing higher performance metrics than

had been established prior to Plaintiff’s filing said EEOC Charge; intimidating Plaintiff by

aggressive “coaching” sessions; having an HR representative join performance management

“discussion;” providing poor performance reviews; placing Plaintiff on disciplinary warning;

placing Plaintiff on “warning” and “probation.”

          80.    Defendant willfully, maliciously and unlawfully retaliated against Plaintiff by

terminating Plaintiff’s employment on or about April 3, 2020, because Plaintiff had engaged in

statutorily protected activities opposing Defendant’s discriminatory workplace policies.

          81.    As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).

          WHEREFORE, as provided by the statute, Plaintiff demands that judgment be entered in

Plaintiff’s favor and against Defendant and that the Court enter an award for actual damages,

including back pay, forward pay, punitive damages, and award reasonable attorneys’ fees,

prejudgment interest, and costs, or such other relief as the court deems appropriate.

                                            Count VII
                             Failure to Accommodate under the ADA

          82.    Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          83.    The Americans with Disabilities Act, 42 U.S.C. § 12112(a) provides:




                                                  15
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 16 of 32 PageID 16




             It is an unlawful employment practice for an employer to discharge
             or fail or refuse to hire any individual, or otherwise to discriminate
             against a qualified individual on the basis of disability. (Emphasis
             added).

       84.     At all times material hereto Plaintiff was an employee of Defendant and qualified

for the protections of the ADA as Defendant was a covered employer subject to the requirements

of the ADA having more than fifteen (15) employees.

       85.     During the course of her employment with Defendant, Plaintiff suffered a

disabling condition which interfered with Plaintiff’s ability to perform the essential functions of

Plaintiff’s job as a Customer Claims Representative.

       86.     At all times material hereto, Plaintiff communicated Plaintiff’s request for

reasonable workplace accommodation so that Plaintiff could perform her job from home doing

so would assist Plaintiff to perform the essential functions of Plaintiff’s job while having little or

no detrimental impact upon Plaintiff’s productivity as a Customer Claims Representative.

       87.     At all times material hereto, Defendant denied Plaintiff’s request for reasonable

workplace accommodation to work from home due to Plaintiff’s known disability.

       88.     At all times material hereto, Defendant’s denial of Plaintiff’s request for

reasonable workplace accommodation caused Plaintiff pain, suffering and mental anguish.

       89.     As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).

       WHEREFORE, as provided by the statute, Plaintiff demands that judgment be entered in

Plaintiff’s favor and against Defendant and that the Court enter an award for actual damages,

including back pay, forward pay, punitive damages, and award reasonable attorneys’ fees,

prejudgment interest, and costs, or such other relief as the court deems appropriate.




                                                 16
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 17 of 32 PageID 17




                                           Count VIII
                            Failure to Accommodate under the FCRA

          90.     Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          91.   760.10(1)(a), Florida Statutes, provides:

                It is an unlawful employment practice for an employer to discharge
                or to fail or refuse to hire any individual, or otherwise to
                discriminate against any individual with respect to compensation,
                terms, conditions, or privileges of employment, because of such
                individual’s race, color, religion, sex, pregnancy, national origin,
                age, handicap, or marital status. (Emphasis added).

          92.   During the course of her employment by Defendant, Plaintiff suffered a handicap

(disabling condition) which interfered with her ability to perform the essential functions of

Plaintiff’s job as Customer Claims Representative.

          93.   At all times material hereto, Plaintiff communicated to Defendant her request for

a reasonable workplace accommodation so that Plaintiff could perform Plaintiffs’ job from home

doing so would assist Plaintiff to perform the essential functions of Plaintiff’s job while having

little or no detrimental impact upon Plaintiff’s productivity as a Customer Claims

Representative.

          94.   At all times material hereto, Defendant denied Plaintiff’s request for reasonable

workplace accommodation to work from home due to Plaintiff’s known handicap.

          95.   At all times material hereto, Defendant’s denial of Plaintiff’s request for

reasonable workplace accommodation caused Plaintiff pain, suffering and mental anguish.

          96.   As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).




                                                  17
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 18 of 32 PageID 18




          WHEREFORE, as provided by the statute, Plaintiff demands that judgment be entered in

Plaintiff’s favor and against Defendant and that the Court enter an award for actual damages,

including back pay, forward pay, punitive damages, and award reasonable attorneys’ fees,

prejudgment interest, and costs, or such other relief as the court deems appropriate.

                                           COUNT IX
                                   Unlawful FMLA Interference

          97.    Plaintiff re-alleges and incorporates paragraphs 1 through 41 as if fully set forth

herein.

          98.    Family and Medical Leave Act, U.S. Code Chapter 28, Title I, Section 105

provides:

                 Exercise of Rights.—It shall be unlawful for any employer to
                 interfere with, restrain, or deny the exercise of or the attempt to
                 exercise, any right provided under this statute.

          99.    At all times material hereto, Plaintiff a qualified employee under the statute, and

Defendant was covered employer under the statute, Plaintiff was suffering serious medical

conditions and undergoing a regimen of continuing medical care that was known to Defendant.

          100.   At all times material hereto, Plaintiff placed Defendant on notice of Plaintiff’s

need for job protected leave under the FMLA.

          101.   At all times material hereto, Defendant denied Plaintiff’s FMLA rights to job

protected leave under the FMLA.

          102.   The actions of Defendant as detailed above are in violation of the FMLA as

Defendant interfered with Plaintiff’s lawful FMLA rights.

          103.   As a result of the foregoing, Plaintiff has suffered damages in excess of seventy-

five thousand and no/100 dollars ($75,000.00).




                                                  18
     Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 19 of 32 PageID 19




       WHEREFORE, Plaintiff respectfully requests that this Honorable Court declare

Defendant to be in violation of Plaintiff’s rights as protected by the FCRA; award Plaintiff back

pay and the value of lost employment benefits; award Plaintiff front pay or reinstatement; award

Plaintiff damages for mental anguish, emotional distress, and loss of reputation; award Plaintiff

punitive damages, award Plaintiff her attorneys’ fees and costs; and grant other and further relief

as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff respectfully demands trial by jury of all triable issues raised herein.

                                              /s/Richard S. Larson ____________________
                                              RICHARD S. LARSON, ESQ.
                                              Florida Bar No.: 096261
                                              Rick Larson Law
                                              310 South Dillard Street, Suite 100
                                              Winter Garden, FL 34787
                                              Telephone: (407) 877-7115
                                              Facsimile: (404 877-6970
                                              rickslarsonlaw@gmail.com
                                              Co-counsel for Plaintiff

                                              /s/ Ronald W. Sikes _____________________
                                              RONALD W. SIKES, ESQ.
                                              Florida Bar No.: 231428
                                              Sikes Law Group, PLLC
                                              310 South Dillard Street, Suite 120
                                              Winter Garden, FL 34787
                                              Primary Email: rsikes@sikeslawgroup.com
                                                               abent@sikeslawgroup.com
                                                            rhassett@sikeslawgroup.com
                                              Secondary: mrosales@sikeslawgroup.com
                                              Telephone: (407) 877-7115
                                              Facsimile No.: (407) 877-6970
                                              Co-counsel for Plaintiff




                                                 19
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 20 of 32 PageID 20




                                                             EXHIBIT "A"
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 21 of 32 PageID 21




                                                           EXHIBIT "B"
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 22 of 32 PageID 22
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 23 of 32 PageID 23
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 24 of 32 PageID 24
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 25 of 32 PageID 25




                                                       EXHIBIT "C"
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 26 of 32 PageID 26




                                                            EXHIBIT "D"
056 Document 1 Filed 11/05/20 Page 27
02056 Document 1 Filed 11/05/20 Page 28 of
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 29 of 32 PageID 29




                                                          EXHIBIT "E"
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 30 of 32 PageID 30
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 31 of 32 PageID 31
Case 6:20-cv-02056 Document 1 Filed 11/05/20 Page 32 of 32 PageID 32
